       Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 1 of 19 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


AIMEE MORALES,
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,
                                                     Case No.: 20-CV-6824
                        Plaintiffs​,
                                                     Judge:
v.

ENOVA INTERNATIONAL, INC.,                           JURY DEMANDED

                        Defendant​.




                                  CLASS ACTION COMPLAINT

        Plaintiff Aimee Morales (hereinafter “Plaintiff” or “Morales”), brings this Class Action

Complaint individually and on behalf of all others similarly situated against Defendant Enova

International, Inc. (hereinafter “Enova” or “Defendant”) to stop Defendant’s unlawful collection,

use, storage, and disclosure of Plaintiff’s and the proposed Class’s sensitive, private, and

personal biometric data. Plaintiff alleges as follows upon personal knowledge as to herself and

her own acts and experiences and, as to all other matters, upon information and belief, including

investigation conducted by her attorneys. Further, Plaintiff alleges as follows:

                             PARTIS, JURISDICTION, AND VENUE

     1. Plaintiff is a natural person and resident in this District.

     2. Plaintiff worked for Enova as a customer service representative at a location in Gurnee,

        Illinois that Defendant owned, operated, maintained, and/or controlled located in Illinois.

        While doing so, Plaintiff was also a citizen of Illinois.

                                                    1
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 2 of 19 PageID #:2




3. Defendant Enova is an Illinois corporation with places of business in Illinois.

4. Defendant Enova may be served through its registered agent, CT Corporation System at

   208 S LaSalle St, Suite 814, Chicago, IL 60604.

5. Plaintiff is aware of at least one other member of the class that does not reside in Illinois.

6. This Court has jurisdiction under 28 U.S.C. § 1332(d)(2) and the Class Action Fairness

   Act ("CAFA") because there are 100 or more members of the class, the parties and

   putative class members are minimally diverse and the aggregate amount in controversy is

   greater than $5,000,000.

7. This Court has personal jurisdiction over Enova because they conduct a substantial

   amount of business here, which forms the basis of Plaintiff’s claims. Enova operates

   multiple offices in Illinois and is registered to do business in this state.

8. Venue is proper here under 28 U.S.C. § 1391(b)(2) because a substantial amount of the

   acts and omissions giving rise to the claims occurred in Illinois.

                                    INTRODUCTION

9. While most establishments and employers use conventional methods for tracking time

   worked (such as ID badge swipes or punch clocks), Defendant, upon information and

   belief, mandated and required that employees, and others who worked at its location,

   have their biometrics collected, captured, stored, and used by a biometric timekeeping

   device.

10. Unlike ID badges or time-cards – which can be charged or replaced if stolen or

   compromised – biometrics are unique, permanent biometric identifiers associated with

   each person.




                                              2
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 3 of 19 PageID #:3




11. This exposes Defendant’s employees/workers, including Plaintiff and those similarly

   situated to her, to serious and irreversible privacy risks.

12. For example, if biometric database is hacked, breached, or otherwise exposed – such as in

   the recent Equifax, Uber, Facebook/Cambridge Analytica, and Marriott data breaches or

   misuses – employees have ​no means by which to prevent identity theft, unauthorized

   tracking, and other improper or unlawful use of this highly personal and private

   information.

13. In 2015, a data breach at the United States Office of Personnel Management exposed the

   personal identification information, including biometric data, of over 21.5 million federal

   employees, contractors, and job applicants. ​U.S. Off. Of Peronnel Mgmt., Cybersecurity

   Incidents (2018)​ available at ​http://www.opm.gov/cybersecurity/cybersecurity-incidents​.

14. An illegal market already exists for biometric data. Hackers and identity thieves have

   targeted Aadhaar, the largest biometric database in the world, which contains the personal

   and biometric data – including fingerprints, iris scans, and a facial photograph – of over a

   billion Indian citizens. ​See Vidhi Doshi, ​A Security Breach in India Has Left a Billion

   People at Risk of Identity Theft, ​The Washington Post (Jan. 4, 2018), available at

   https://www.washingtonpost.com/news/worldviews/wp/2018/01/04/a-security-breach-in-i

   ndia-has-left-a-billion-people-at-risk-of-identity-theft/

15. In January 2018, an Indian newspaper reported that the information housed in Aadhaar

   was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,

   Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details​, The Tribune (Jan.

   4, 2018), available at:




                                              3
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 4 of 19 PageID #:4




   https://www.tribuneindia.com/news/archive/nation/rs-500-10-minutes-and-you-have-acce

   ss-to-billion-aadhaar-details-523361​.

16. Recognizing the need to protect its citizens from situations like these, Illinois enacted the

   Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, ​et seq.,​ specifically to

   regulate companies that store Illinois citizens’ biometrics.

17. Plaintiff began working at Enova in or around May 2018.

18. Plaintiff stopped working at Enova in or around September 2020.

19. As an employee/worker of Defendant, Plaintiff was required to “clock in” and “clock

   out” of work shifts by having her fingerprint scanned by a biometric timeclock, which

   identified each employee, including Plaintiff.

20. Notwithstanding the clear and unequivocal requirements of the law, Defendant disregards

   employees’/workers’ statutorily protected privacy rights and unlawfully collects, stores,

   and uses employees’/workers’ biometric data in violation of BIPA. Specifically,

   Defendant has violated and continues to violate BIPA because it did not and, upon

   information and belief, continues not to:

       a. Properly inform Plaintiff and others similarly situated in writing of the specific
          purpose and length of time for which their fingerprint(s) were being collected,
          stored, disseminated and used, as required by BIPA;

       b. Provide a publicly available retention schedule and guidelines for permanently
          destroying Plaintiff’s and other similarly-situated individuals’ fingerprint(s), as
          required by BIPA;
       c. Receive a written release from Plaintiff and others similarly situated to collect,
          store, disseminate or otherwise use their fingerprint(s), as required by BIPA; and

21. The State of Illinois takes the privacy of biometric data seriously.

22. There is no realistic way, absent surgery, to reassign someone’s biometric data. A person

   can obtain a new social security number, but not a new hand, which makes the protection


                                               4
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 5 of 19 PageID #:5




   of, and control over, biometric identifiers and biometric information particularly

   important.

23. Plaintiff and the putative Class are aggrieved by Defendant’s failure to destroy their

   biometric data when the initial purpose for collecting or obtaining such data has been

   satisfied or within three years of employees’ last interactions with the company.

           ILLINOIS’ STRONG STANCE ON PROTECTION OF BIOMETRIC
                               INFORMATION

24. BIPA provides valuable privacy rights, protections, and benefits to employees in Illinois.

25. Major national corporations started using Chicago and other locations in Illinois in the

   early 2000s to test “new applications of biometric-facilitated financial transactions,

   including finger-scan technologies at grocery stores, gas stations, and school cafeterias”

   740 ILCS 14/5(c). Given its relative infancy, an overwhelming portion of the public

   became weary of this then growing, yet unregulated technology. ​See​ 740 ILCS 14/5.

26. In late 2007, a biometrics company called Pay by Touch, which provided major retailers

   throughout the State of Illinois with fingerprint scanners to facilitate consumer

   transactions, filed for bankruptcy. The bankruptcy was alarming to the Illinois legislature

   because there was suddenly a serious risk that millions of fingerprint records – which,

   similar to other unique biometric identifiers, can be linked to people’s sensitive financial

   and personal data – could now be sold, distributed, or otherwise shared through the

   bankruptcy proceedings without adequate protections for Illinois citizens. The bankruptcy

   also highlighted the fact that most consumers who used the company’s fingerprint

   scanners were completely unaware the scanners were not transmitting fingerprint data to

   the retailer who deployed the scanner, but rather to the now bankrupt company, and that

   their unique biometric identifiers could now be sold to unknown third parties.

                                            5
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 6 of 19 PageID #:6




27. Recognizing the “very serious need [for] protections for the citizens of Illinois when it

   [came to their] biometric information,” Illinois enacted BIPA in 2008, See Illinois House

   Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

28. Additionally, to ensure compliance, BIPA provides that, for each violation, the prevailing

   party may recover $1,000 or actual damages, whichever is greater, for negligent

   violations and $5,000 or actual damages, whichever is greater, for intentional or reckless

   violations. 740 ILCS 14/20.

29. BIPA is an informed consent statute which achieves its goal by making it unlawful for a

   company to, among other things, “collect, capture, purchase, receive through trade, or

   otherwise obtain a person’s or a customer’s biometric identifiers or biometric

   information, unless it first:

       a. Informs the subject in writing that a biometric identifier or biometric information
          is being collected or stored;

       b. Informs the subject in writing of the specific purpose and length of term for which
          a biometric identifier or biometric information is being collected, stored, and
          used; and

       c. Receives a written release executed by the subject of the biometric identifier or
          biometric information.”
   See 740 ILCS 14/15(b).

30. BIPA specifically applies to employees who work in the State of Illinois. BIPA defines a

   “written release” specifically “in the context of employment [as] a release executed by an

   employee as a condition of employment.” 740 ILCS 14/10.

31. Biometric identifiers include fingerprints, retina and iris scans, voiceprints, and scans of

   hand and face geometry. See 740 ILCS 14/10. Biometric information is separately




                                             6
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 7 of 19 PageID #:7




   defined to include any information based on an individual’s biometric identifier that is

   used to identify an individual. ​Id.

32. BIPA also prohibit selling, leasing, trading, or otherwise profiting from a person’s

   biometric identifiers or biometric information (740 ILCS 14/15(c)) and requires

   companies to develop and comply within a written policy – made available to the public

   – establishing a retention schedule and guidelines for permanently destroying biometric

   identifiers and biometric information when the initial purpose for collecting such

   identifiers or information has been satisfied or within three years of the individual’s last

   interaction with the company, whichever occurs first. 740 ILCS 14/15(a).

33. The Illinois legislature enacted BIPA due to the increasing use of biometric data in

   financial and security settings, the general public’s hesitation to use biometric

   information, and – most significantly – the unknown ramifications of biometric

   technology. Biometrics are biologically unique to the individual and, once compromised,

   an individual is at heightened risk for identify theft and left without any recourse.

34. BIPA provides individuals with a private right of action, protecting their right to privacy

   regarding their biometrics as well as protecting their rights to know the precise nature for

   which biometrics are used and how they are being stored and ultimately destroyed.

   Unlike other statutes that only create a right of action if there is a qualifying data breach,

   BIPA strictly regulates the manner in which entities may collect, store, use, and

   disseminate biometrics and creates a private right of action for lack of statutory

   compliance.




                                             7
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 8 of 19 PageID #:8




35. Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep biometric

   information secure. Biometric information, unlike other personal identifiers such as a

   social security number, cannot be changed or replaced if hacked or stolen.

                         PLAINTIFF SPECIFIC ALLEGATIONS

36. Plaintiff was required to "clock-in" and "clock-out" using a timeclock that operated, at

   least in part, by scanning Plaintiff’s fingerprint.

37. As an employee/worker, Plaintiff was required to scan at least one finger, multiple times,

   so Defendant could create, collect, capture, construct, store, use, and/or obtain a

   biometric template for Plaintiff.

38. Defendant then used Plaintiffs biometrics as an identification and authentication method

   to track her time, potentially with the help of a third-party vendor.

39. Defendant subsequently stored Plaintiffs biometric data in its database(s).

40. Each time Plaintiff began and ended her workday, in addition to clocking in and out for

   lunches, she was required to scan her fingerprint using the biometric timeclock device.

41. Plaintiff has never been informed of the specific limited purposes or length of time for

   which Defendant collected, stored, or used her biometrics.

42. Plaintiff has never been informed of any biometric data retention policy developed by

   Defendant, nor has she ever been informed of whether Defendant will ever permanently

   delete her biometrics.

43. Plaintiff has never been provided with nor ever signed a written release allowing

   Defendant to collect, capture, store, or otherwise obtain her fingerprint(s), handprint,

   hand geometry, or other biometrics.




                                              8
  Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 9 of 19 PageID #:9




44. Plaintiff has continuously and repeatedly been exposed to the risks and harmful

   conditions created by Defendant's violations of BIPA alleged herein.

45. BIPA protects employees like Plaintiff and the putative Class from this precise conduct,

   and Defendant had no right to secure this data.

46. Through BIPA, the Illinois legislature has created a right - a right to receive certain

   information prior to an employer securing their highly personal, private and proprietary

   biometric data - and an injury - not receiving this extremely critical information.

47. Pursuant to 740 ILCS 14/15(b), Plaintiff and the putative Class were entitled to receive

   certain information prior to Defendant securing their biometric data; namely, information

   advising them of the specific limited purpose(s) and length of time for which it/they

   collect(s), store(s), and use(s) their fingerprint(s) and any biometrics derived therefrom;

   information regarding Defendant's biometric retention policy; and, a written release

   allowing Defendant to collect and store their private biometric data.

48. No amount of time or money can compensate Plaintiff if her biometric data is

   compromised by the lax procedures through which Defendant captured, stored, used, and

   disseminated Plaintiff's and other similarly-situated individuals' biometrics, and Plaintiff

   would not have provided her biometric data to any Defendant if she had known that they

   would retain such information for an indefinite period of time without her consent.

49. A showing of actual damages is not necessary in order to state a claim under BlPA ​See

   Rosenbach v Six Flags Ent. Corp.,​ 2019 lL 123186, ​¶ ​40 ("[A]n individual need not

   allege some actual injury or adverse effect, beyond violation of his or her rights under the

   Act, in order to qualify as "aggrieved" person and be entitled to seek liquidated damages

   and injunctive relief pursuant to the Act").



                                             9
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 10 of 19 PageID #:10




50. As Plaintiff is not required to allege or prove actual damages in order to state a claim

   under BIPA, she seeks statutory damages under BIPA as compensation for the injuries

   caused by Defendant. ​Rosenbach,​ 2019 IL 123186, ​¶ ​40.

         DEFENDANT’S BIOMETRIC FINGER-SCANNING OF EMPLOYEES

51. By the time BIPA passed through the Illinois legislature in mid-2008, most companies

   who had experimented using employees' biometric data as an authentication method

   stopped doing so.

52. However, Defendant failed to take note of the shift in Illinois law governing the

   collection and use of biometric data. As a result, Defendant continues to collect, store,

   use, and disseminate employees' biometric data in violation of BIPA.

53. At relevant times, Defendant has taken the rather invasive and coercive step of requiring

   employees to be fingerprint scanned, and then using biometric information captured from

   those fingerprint scans, and data derived therefrom, to identify the employee and track

   employee work time.

54. After an employee's finger scans are captured, collected, and/or recorded by Defendant,

   employees are subsequently required to scan their finger into one of Defendant's

   biometric time clocks when they clock in or out at work.

55. Defendant captured, collected, stored, and/or otherwise obtained the employee's

   biometrics in order to identify and verify the authenticity of the employee who is

   clocking in or out.

56. Moreover, Defendant caused these biometrics to be associated with employees, along

   with other employee personal and work information.




                                           10
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 11 of 19 PageID #:11




57. Defendant has a practice of using biometric time clocks to track its employees, albeit

   without regard to Illinois' requirements under BIPA.

58. As part of the employee time-clocking process, Defendant caused biometrics from

   employee finger scans to be recorded, collected, captured, and stored at relevant times.

59. Defendant has not, on information and belief, properly informed employees in writing

   that a biometric identifier or biometric information is being captured, obtained, collected

   or stored; informed employees in writing of the specific purpose and length of term for

   which a biometric identifier or biometric information is being collected, stored, and used;

   obtained employees' proper written consent to the capture, collection, obtainment or

   storage of their biometric identifier and biometric information derived from it; or

   obtained employees' executed written release as a condition of employment.

60. When Plaintiff arrived for work, and when Plaintiff left or clocked in or out of work, at

   relevant times during her employment, Defendant required Plaintiff to submit Plaintiff's

   finger scan to the biometric timekeeping system.

61. The system captured, collected, stored, and/or otherwise obtained Plaintiff's biometrics.

62. Defendant further required Plaintiff to scan Plaintiff's finger(s) in order to use the

   biometric system, so that the timekeeping system captured, collected, stored, and/or

   otherwise obtained Plaintiff's finger scan, matched Plaintiff's finger scan biometrics, and

   associated Plaintiff's biometrics with Plaintiff's identity.

63. Defendant did not at any time, on information and belief: inform Plaintiff in writing (or

   otherwise) that a biometric identifier and biometric information was being obtained,

   captured, collected, and/ or stored, or of the specific purposes and length of term for

   which a biometric identifier or biometric information was being collected, captured,



                                             11
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 12 of 19 PageID #:12




   stored, and/or used; obtain, or attempt to obtain, Plaintiff's executed written release to

   have Plaintiff's biometrics captured, collected, stored, or recorded as a condition of

   employment - Plaintiff did not provide consent required by BIPA to the capture,

   collection, storage, obtainment, and/or use of Plaintiff's fingerprint, finger scan, finger

   geometry, or associated biometrics. Nor did Plaintiff know or fully understand that

   Defendant was collecting, capturing, and/or storing biometrics when Plaintiff was

   scanning Plaintiffs finger; nor did Plaintiff know or could Plaintiff know all of the uses or

   purposes for which Plaintiffs biometrics were taken.

64. The Pay by Touch bankruptcy that catalyzed the passage of BIPA highlights why conduct

   such as Defendant's - where individuals are aware that they are providing a biometric but

   not aware of to whom or for what purposes they are doing so - is dangerous.

65. That bankruptcy spurred Illinois citizens and legislators into realizing that it is crucial for

   individuals to understand when providing biometric identifiers or information such as a

   finger scan, and/ or data derived therefrom, who exactly is collecting their biometric data,

   where it will be transmitted and for what purposes, and for how long.

66. Thus, BIPA is the Illinois Legislatures expression that Illinois citizens have biometric

   privacy rights, as created by BIPA.

67. Defendant disregarded these obligations and instead unlawfully collected, stored, and

   used employees' biometric identifiers and information, without ever receiving the

   individual's informed written consent as required by BIPA.

68. By and through the actions detailed above, Defendant has not only disregarded the Class'

   privacy rights, but it has also violated BIPA.




                                              12
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 13 of 19 PageID #:13




69. Defendant's above-described use of biometrics benefits only Defendant. There is no

   corresponding benefit to employees: Defendant has required or coerced employees to

   comply in order to receive a paycheck, after they have been committed to the job.

                                 CLASS ALLEGATIONS

70. Plaintiff brings this action on behalf of herself and pursuant to 735 ILCS 5/2-801 on

   behalf of a class (hereinafter the "Class") defined as follows:

          All persons who were enrolled in the biometric timekeeping system and
          subsequently used a biometric timeclock while employed/working for Defendant
          in Illinois during the applicable statutory period.
   Excluded from the class are Defendant's officers and directors, Plaintiffs counsel, and any

   member of the judiciary presiding over this action.

71. Numerosity: The exact number of class members is unknown and is not available to

   Plaintiff at this time, but upon information and belief, there are in excess of forty

   potential class members, and individual joinder in this case is impracticable. Class

   members can easily be identified through Defendant's records and allowing this matter to

   proceed on a class basis will prevent any retaliation by Defendant against current

   employees who are currently having their BIPA rights violated.

72. Common Questions: There are several questions of law and fact common to the claims

   of Plaintiff and the Class members, and those questions predominate over any questions

   that may affect individual Class members. Common questions include, but are not limited

   to, the following:

       a. whether Defendant has a practice of capturing or collecting employees'
          biometrics;




                                            13
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 14 of 19 PageID #:14




       b. whether Defendant developed a written policy, made available to the public,
          establishing a retention schedule and guidelines for permanently destroying
          biometric identifiers and information when the initial purpose for collecting or
          obtaining such identifiers or information has been satisfied or within three years
          of the individual's last interaction with Defendant, whichever occurs first;

       c. whether Defendant obtained an executed written release from finger scanned
          employees before capturing, collecting, or otherwise obtaining employee
          biometrics;

       d. whether Defendant obtained an executed written release from finger scanned
          employees, as a condition of employment, before capturing, collecting,
          converting, sharing, storing or using employee biometrics;

       e. whether Defendant provided a writing disclosing to finger scanned employees the
          length of time for which the biometrics are being collected, stored, and used;

       f. whether Defendant's conduct violates BIPA;

       g. whether Defendant's conduct was negligent, reckless, or willful;

       h. whether Plaintiff and Class members are entitled to damages, and what is the
          proper measure of damages;

73. Adequacy of Representation: Plaintiff will fairly and adequately represent and protect

   the interest of the class and has retained competent counsel experienced in complex

   litigation and class action litigation. Plaintiff has no interests antagonistic to those of the

   class, and Defendant has no defenses unique to Plaintiff.

74. Appropriateness: Class proceedings are also superior to all other available methods for

   the fair and efficient adjudication of this controversy because joinder of all parties is

   impracticable. Further, it would be virtually impossible for the individual members of the

   Class to obtain effective relief because of the fear and likelihood of retaliation by

   Defendant against current employees bringing a civil action as an individual. Even if

   Class members were able or willing to pursue such individual litigation, a class action

   would still be preferable due to the fact that a multiplicity of individual actions would
                                             14
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 15 of 19 PageID #:15




   likely increase the expense and time of litigation given the complex legal and factual

   controversies presented in this Class Action Complaint. A class action, on the other hand,

   provides the benefits of fewer management difficulties, single adjudication, economy of

   scale, and comprehensive supervision before a single Court, and would result in reduced

   time, effort and expense for all parties and the Court, and ultimately, the uniformity of

   decisions.

              COUNT I - FOR DAMAGES AGAINST DEFENDANT
      VIOLATION OF 740 ILCS 14/15(a) - FAILURE TO INSTITUTE, MAINTAIN,
        AND ADHERE TO PUBLICLY AVAILABLE RETENTION SCHEDULE

75. Plaintiff incorporates the foregoing allegations as if fully set forth herein.

76. BIPA mandates that companies in possession of biometric data establish and maintain a

   satisfactory biometric data retention - and, importantly, deletion - policy. Specifically,

   those companies must: (i) make publicly available a written policy establishing a

   retention schedule and guidelines for permanent deletion of biometric data (at most three

   years after the company's last interaction with the individual); and (ll) actually adhere to

   that retention schedule and actually delete the biometric information. See 740 ILCS

   14/15(a).

77. Defendant fails to comply with these BIPA mandates.

78. Defendant is an Illinois corporation registered to do business in Illinois and thus qualifies

   as a "private entity" under BIPA. See 740 ILCS 14/10.

79. Plaintiff is an individual who had her "biometric identifiers" collected by each Defendant,

   as explained in detail in above. See 740 ILCS 14/10.

80. Plaintiff’s biometric identifiers were used to identify Plaintiff and, therefore, constitute

   "biometric information" as defined by BIPA. See 740 ILCS 14/10.


                                              15
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 16 of 19 PageID #:16




81. Defendant failed to provide a publicly available retention schedule or guidelines for

   permanently destroying biometric identifiers and biometric information as specified by

   BIPA. See 740 ILCS 14/15(a).

82. Upon information and belief, Defendant lacks retention schedules and guidelines for

   permanently destroying Plaintiffs and the Class's biometric data and have not and will not

   destroy Plaintiff's and the Class's biometric data when the initial purpose for collecting or

   obtaining such data has been satisfied or within three years of the individual's last

   interaction with the company.

83. On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2) injunctive

   and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

   requiring each Defendant to comply with BIPA's requirements for the collection, storage,

   and use of biometric identifiers and biometric information as described herein; (3)

   statutory damages of $5,000 for each intentional and/or reckless violation of BIPA

   pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for each

   negligent violation of BIPA pursuant to 740 ILCS 14/20(1); and (4) reasonable attorneys'

   fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

      COUNT II - FOR DAMAGES AGAINST DEFENDANT VIOLATION OF 740
    ILCS 14/1S(b) - FAILURE TO OBTAIN INFORMED WRITTEN CONSENT AND
          RELEASE BEFORE OBTAINING BIOMETRIC IDENTIFIERS OR
                                INFORMATION

84. Plaintiff incorporates the foregoing allegations as if fully set forth herein.

85. BIPA requires companies to obtain informed written consent from employees before

   acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

   to "collect, capture, purchase, receive through trade, or otherwise obtain a person's or a

   customer's biometric identifiers or biometric information unless [the entity] first: (1)

                                              16
Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 17 of 19 PageID #:17




   informs the subject. . . in writing that a biometric identifier or biometric information is

   being collected or stored; (2) informs the subject. . . in writing of the specific purpose and

   length of term for which a biometric identifier or biometric information is being

   collected, stored, and used; ​and (3) receives a written release executed by the subject of

   the biometric identifier or biometric information ... " 740 ILCS 14/15(b) (emphasis

   added).

86. Defendant fails to comply with these BIPA mandates.

87. Defendant is an Illinois corporation registered to do business in Illinois and thus qualifies

   as a "private entity" under BIPA. See 740 ILCS 14/10.

88. Plaintiff and the Class are individuals who have had their "biometric identifiers" collected

   by Defendants, as explained in detail above. See 740 ILCS 14/10.

89. Plaintiff's and the Class's biometric identifiers were used to identify them and, therefore,

   constitute "biometric information" as defined by BIPA. ​See​ 740 ILCS 14/10.

90. Defendant systematically and automatically collected, used, stored, and disseminated

   Plaintiffs and the Class's biometric identifiers and/or biometric information without first

   obtaining the written release required by 740 ILCS 14/15(b)(3).

91. Defendant never informed Plaintiff and the Class in writing that their biometric

   identifiers and/or biometric information were being collected, stored, used and

   disseminated, nor did Defendant inform Plaintiff and the Class in writing of the specific

   purpose(s) and length of term for which their biometric identifiers and/ or biometric

   information were being collected, stored, used and disseminated as required by 740 ILCS

   14/15(b)(1)-(2).




                                             17
    Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 18 of 19 PageID #:18




   92. By collecting, storing, using and disseminating Plaintiffs and the Class's biometric

       identifiers and biometric information as described herein, Defendant violated Plaintiffs

       and the Class's rights to privacy in their biometric identifiers and/or biometric

       information as set forth in BIPA. ​See​ 740 ILCS 14/1, ​et seq.

   93. On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2) injunctive

       and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

       requiring Defendant to comply with BIPA's requirements for the collection, storage, use

       and dissemination of biometric identifiers and biometric information as described herein;

       (3) statutory damages of $5,000 for each intentional and/or reckless violation of BIPA

       pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for each

       negligent violation of BIPA pursuant to 740 ILCS 14/20(1); and (4) reasonable attorneys'

       fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

                                    PRAYER FOR RELIEF

       WHEREFORE​, Plaintiff, individually and on behalf of the Class of similarly situated

individuals, prays for an Order as follows:

       A. Finding this action satisfies the prerequisites for maintenance as a class action set
          forth in 735 ILCS 5/ 2-801, ​et seq.,​ and certifying the Class as defined herein;

       B. Designating and appointing Plaintiff as representative of the Class and Plaintiffs
          undersigned counsel as Class Counsel;

       C. Declaring that Defendant's actions, as set forth above, violate BIPA;

       D. Awarding Plaintiff and the Class members statutory damages of $5,000 for each
          intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2);
          statutory damages of $1,000 per each negligent violation of BIPA pursuant to 740
          ILCS 14/ 20(1);

       E. Declaring that Defendant's actions, as set forth above, were intentional or reckless;

                                                18
    Case: 1:20-cv-06824 Document #: 1 Filed: 11/17/20 Page 19 of 19 PageID #:19




        F. Declaring that Defendant's actions, as set forth above, were negligent;

        G. Awarding injunctive and other equitable relief as is necessary to protect the interests
           of Plaintiff and the Class, including an Order requiring Defendants to collect, store,
           use and disseminate biometric identifiers and/or biometric information in compliance
           with BIPA;

        H. Awarding Plaintiff and the Class members reasonable attorneys' fees and costs
           incurred in this litigation pursuant to 740 ILCS 14/20(3);

        I. Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
           allowable; and

        J. Granting all such other and further relief as the Court deems just and appropriate.

                                          JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.




Dated November 17, 2020
Respectfully Submitted:
By: ​/s/Syed Haseeb Hussain
Syed H. Hussain, Esq. - IL Bar # 6331378
H​ASEEB​ L​EGAL​ LLC
440 N McClurg Court, Ste 803
Chicago, IL 60611
Ph: 954-225-4934
Email: ​sh@haseeblegal.com
COUNSEL FOR THE PLAINTIFF AND THE PUTATIVE CLASS




                                                  19
